Citation Nr: 1643217	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-02 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for intervertebral disc syndrome, lumbar spine with erectile dysfunction, degenerative joint disease and scar, status post laminectomy, for the purpose of accrued benefits.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the sciatic nerve, right lower extremity, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1971 to December 1973.  He died in November 2012, and the appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In January 2013, the appellant submitted a request to continue the Veteran's appeal pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C.A. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies to completion.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." Id.; 38 U.S.C.A. § 5121A (West 2014). 

Thereafter, in August 2013, the RO determined that the appellant could properly be substituted as the claimant in the pending appeal.

In September 2014, the appellant testified before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.  In January 2015, the Board remanded the appellant's claim for further development, to include obtaining additional treatment records. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The Board notes that the issue of entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence of the Veteran's lumbar spine disability following surgical treatment in 2006 was raised by the appellant at the September 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's intervertebral disc syndrome (IVDS), lumbar spine with erectile dysfunction, degenerative joint disease and scar, status post laminectomy did not result in ankylosis of the thoracolumbar spine or incapacitating episodes.
 
2.  For the entire appeal period, the Veteran's peripheral neuropathy of the sciatic nerve, right lower extremity, manifested as subjective complaints of pain and incomplete paralysis without muscle atrophy.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for intervertebral disc syndrome, lumbar spine with erectile dysfunction, degenerative joint disease and scar, status post laminectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, DC 5243 (2015). 

2.  For the entire appeal period, the criteria for a 40 percent rating, but no higher, for peripheral neuropathy of the sciatic nerve, right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.120, 4.123, 4.124a, Diagnostic Code 8620 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds that the development requested in the January 2015 remand has been accomplished. In this regard, in that remand, the AOJ was instructed to obtain outstanding private treatment records.  Additional medical records were added to the file in August and November 2015.  Therefore, the Board finds that there has been substantial compliance with the instructions of its January 2015 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). 

Furthermore and as noted in the Introduction, in September 2014, the appellant was provided an opportunity to set forth her contentions during a hearing held before the undersigned Veterans Law Judge.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the September 2014 hearing, the undersigned noted the issues on appeal.  Additionally, the undersigned solicited information from the appellant as to the existence of any potentially relevant evidence that had not been obtained.  Therefore, not only were the issues "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  Id. at 497.  

Moreover, as a result of the appellant's testimony, the Board determined that further evidentiary development was necessary, and a remand requesting such development was promulgated. As noted above, there has been substantial compliance with the directives of this remand and, as such, nothing gives rise to the possibility that evidence has been overlooked with regard to the claims on appeal.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Thus, the Board finds that VA has satisfied its duty to inform and assist the appellant at every stage as to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of the claims adjudicated herein.
Analysis

Increased Rating - Back

Background

The Veteran was originally granted service connection for what was then characterized as residuals of low back strain in July 1975.  In the August 2009 rating decision that is the basis for the present appeal, the AOJ reclassified the lumbosacral strain as intervertebral disc syndrome with erectile dysfunction, degenerative joint disease and surgical scar status post lumbar laminectomy (hereinafter, "back disability"), and granted a 40 percent disability rating.  The appellant avers that a higher rating is warranted for the Veteran's disability. 

Laws and Regulations

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.
With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's back disability is currently evaluated as 40 percent disabling under Diagnostic Code 5243 referable to intervertebral disc syndrome.  In this regard, such disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Pursuant to this formula, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Additionally, Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note (1) states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Facts and Analysis

At a March 2009 VA examination, the Veteran reported stiffness and numbness, as well as difficulty urinating and erectile dysfunction due to his back disability.  He additionally reported an aching, sharp pain in the lower back which radiated down his legs. Examination showed guarded posture with a normal gait, without the use of an assistive device for walking.  There was no evidence of radiating pain on movement and no muscle spasm.  Tenderness was noted.  There was no ankylosis.  Range of motion testing showed flexion measured at 10 degrees, with pain at 10 degrees.  Extension, right lateral and left lateral flexion were all measured at 10 degrees.  The examiner found that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Signs of lumbar invertebral disc syndrome were present, to include sensory deficit in the right leg and back of the thigh.  The examiner concluded that the Veteran's diagnosis was Intervertebral Disc Syndrome, degenerative joint disease and surgical scar status post lumbar laminectomy.  The examiner found that this was the natural progression of the Veteran's previous diagnosis.  He also concluded that the effect of the Veteran's back disability on his usual occupation was limited bending and lifting, with no prolonged standing, sitting or walking. 

Private treatment notes from October 2009 show the Veteran was experiencing pain of a stabbing nature in his lower back, on a nearly constant basis.  At that time, he was diagnosed with lower back weakness and chronic low back pain. 

In February 2010, the Veteran completed a checklist of symptoms as part of treatment by his private doctor.  At that time, he indicated the following: back pain increased by traveling in a vehicle; an inability to participate in recreational activities; increased pain when walking up a flight of stairs; dressing slowly due to pain; and sleep disturbances due to back pain.  Range of motion testing at that time showed left lateral flexion at 12 degrees, right lateral flexion at 10, left rotation at 16 and right at 14.  

In July 2011, the Veteran again underwent a VA examination.  At that time, the Veteran reported limitation in his ability to walk due to his back.  He experienced falls due to the disability, which manifested the following symptoms: stiffness, fatigue, spams, decreased motion, paresthesia and numbness of the spine and leg.  The Veteran indicated that he experienced constant pain due to the disability, which he treated with medication.  On examination, the Veteran's posture was within normal limits, as was his gait.  Walking was steady and performed without an assistive device.  There was no evidence of radiating pain on movement of the spine.  Muscle spasms were absent.  Some tenderness was noted, without guarding of movement or weakness.  Muscle tone was normal.  There was no atrophy noted in the limbs and no ankylosis of the spine.  

Range of motion testing showed flexion measured at 25 degrees and extension at 15.  Right and left lateral flexion was 30 degrees, as were right and left rotation.  No additional degrees of limitation were noted upon repetitive range of motion testing.  The examiner noted that the Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Neurological examination showed impaired sensory function of the lumbar spine, to include the legs.  The examiner concluded that there was no chance in the Veteran's diagnosis, and found objective evidence of pain on palpation and range of motion of the back.  He also concluded that the Veteran's back disability limited his occupation in that it affected his ability to lift, walk, stand or sit for a prolonged period of time.  

Private treatment notes from October 2012 show the Veteran was experiencing back pain with bilateral radiculopathy.  MRI imaging showed mild bilateral foraminal stenosis and multi facet arthropathy, without spinal stenosis.  Range of motion testing revealed flexion at 15 degrees and extension at 18, with left lateral flexion and left rotation at 12 degrees.  Right lateral flexion was 8 degrees, and right rotation was 15.  At that time, the Veteran described his low back pain as constant, and of a pinching nature.  He measured it as a 4 on a 1 to 10 scale.  He completed a checklist of symptoms, and reported the following: walking slowly; an inability to do jobs around the house; using a handrail on stairs; frequent resting; dressing slowly; standing for short periods of time; avoiding kneeling; having difficulty getting out of a chair, or turn over in bed; poor appetite; trouble putting on socks; and being irritable and bad tempered, all due to his back pain. 

At the September 2014 hearing, the appellant testified that the Veteran sometimes wore a back brace to reduce the constant pain of his disability.  He experienced spasms in his back, as well. 
In a letter dated July 2015, the Veteran's chiropractor, Dr. L.W., summarized his treatment.  The chiropractor indicated that the Veteran had advanced disc degeneration and stenosis.  The Veteran also had spondylosis of a level beyond what would be considered normal for someone the Veteran's age.  Dr. L.W. described the Veteran having to reduce the amount of time he spent doing outdoor activities, such as camping, due to his back.  The Veteran was also able to continue to work only because his employer worked around his physical limitations.  

Based on a review of the relevant evidence of record, the Board concludes that the Veteran is not entitled to a rating in excess of 40 percent for his back disability.  In order to assign a 50 percent rating, there needs to be evidence of unfavorable ankylosis of the entire thoracolumbar spine.  However, it was specifically noted at the Veteran's March 2009 and July 2011 VA examinations that he did not have ankylosis.  In addition, VA examinations and private records for the appeal period demonstrated a range of motion of all axes, albeit limited.

With regard to giving proper consideration to the effects of pain and other symptoms in assigning a disability rating per DeLuca and Mitchell, the reports from the examinations and treatment records document consideration of these principles and there is no indication that increased compensation would be warranted under these principles, as such factors do not result in additional functional loss that that resulted in greater limitation of motion warranting an increased rating. 

In addition, consideration has been given as to whether a higher disability rating could be assigned under the General Rating Formula for IVDS Based on Incapacitating Episodes.  While the Veteran did have a diagnosis of IVDS, the evidence does not show, and the appellant has not alleged, that he experienced incapacitating episodes as defined by the Formula, i.e., physician prescribed bedrest.  See Note (1), supra.  In this regard, there is no evidence in the VA examination reports or in the private treatment records that the Veteran was ever prescribed bed rest for a total duration of at least six weeks in a 12 month period, which would warrant a 60 percent rating.  Thus, the Board finds that a higher disability rating under the General Rating Formula for IVDS Based on Incapacitating Episodes is not appropriate. 

In reaching such determinations, the Board finds that the Veteran's reports of back pain, and the appellant's description of her observations of the Veteran's back pain, are credible and consistent with the medical evidence of record.  However, with regard to the overall severity in terms of limitation of motion and other such symptomology, the Board places greater probative weight to the findings of the March 2009 and July 2011 VA examiners who have greater training and expertise than either the Veteran or the appellant in evaluating orthopedic and neurologic disabilities, diagnosing ankylosis, and providing more precise range of motion findings through use of a goniometer.

In sum, Board finds that the preponderance of the evidence is against the claim for a higher disability rating for the Veteran's back disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating - Peripheral Neuropathy

Background

In the August 2009 rating decision, the AOJ granted service connection for peripheral neuropathy of the sciatic nerve, right lower extremity, as secondary to the Veteran's service-connected back disability (hereinafter, "right leg disability").  At that time, the AOJ found that the disability was mild in nature and assigned a 10 percent rating.  The appellant asserts that the Veteran's disability was moderately severe in nature, thus warranting a higher rating. 
Laws and Regulations

The Veteran's right leg disability is currently rated under DC 8520, which provides ratings for paralysis of the sciatic nerve.  DC 8520 indicates that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis 20 percent disabling; moderately-severe incomplete paralysis 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, 60 percent disabling.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. 
§ 4.124a, 8520. 
 
Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Facts and Analysis

In July 2011, the Veteran underwent a VA examination.  At that time, he reported experiencing tingling and numbness, abnormal sensation, pain, anesthesia, weakness and paralysis, all occurring daily and all of a high level of severity.  The Veteran reported that such symptoms resulted in an impairment of his ability to walk, life, or bend, and made it impossible to run.  On examination, right sensory function of the Veteran's sciatic nerve was found to be decreased.  Reflexes were normal.  Neuritis was found.  There was no motor dysfunction.  The examiner concluded that the Veteran's sciatic nerve was involved, resulting in leg numbness. 

At the September 2014 hearing, the appellant testified that the Veteran experienced weakness in his right foot at times, making it difficult for him to walk.  He had weakness, as well, in his right knee.  The appellant indicated that while there was no atrophy of the Veteran's right leg, the Veteran experienced frequent pain and reduced flexion.  She described a weakness in the Veteran's heels and the calves of his legs which was permanent.  The appellant testified that the Veteran's disability was marked by periods of intense pain which impaired his ability to perform certain tasks, such as walking, or playing with and participating in activities with his grandchildren.  He was unable to perform tasks around the house, as well, due to his knees.

In his July 2015 letter, Dr. L.W. indicated that the Veteran experienced pain in his lower extremities which made it difficult for him to walk. 

Based on the limited evidence of record, the Board finds that the Veteran's right leg disability is moderately severe in nature and warrants a 40 percent disability rating.  The evidence demonstrates that the Veteran's right leg disability was, at worst, productive of pain and moderately severe incomplete paralysis of the sciatic nerve.  The July 2011 VA examination noted the right sensory function for the sciatic nerve was decreased, resulting in decreased sensation in the Veteran's leg.  Dr. L.W. described pain of an intensity that inhibited the Veteran's ability to walk.  In addition, the appellant testified as to her observations of the Veteran's leg pain and weakness, which hindered his ability to walk.  The record shows the right leg disability involved the Veteran's sciatic nerve, and there was evidence of moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  Therefore, resolving doubt in favor of the Veteran and evaluating the evidence in a manner that upholds the Board's requirement to be equitable and just, the Board finds that the Veteran's right leg disability was productive of moderately-severe symptoms. 

However, at no point during the pendency of the appeal did the Veteran's right leg disability cause what would amount to severe incomplete paralysis with marked muscular atrophy.  In this regard, the Board observes that muscle atrophy was explicitly found not to be present in the March 2009 and July 2011 VA examinations.  In addition, at the hearing, the appellant indicated that she observed no muscle atrophy at any point.  There is no indication of severe incomplete paralysis in the medical record.  Therefore, the Board finds that, at most, a 40 percent rating is warranted under DC 8520 for the Veteran's right leg disability.

The Board has considered whether the Veteran is entitled to a higher or separate rating under any other applicable Diagnostic Code referable to nerves.  The records show that no nerves other than the sciatic nerve were affected by the Veteran's neuropathy.  Specifically, nothing in the examination reports or medical records indicated that the external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve were impacted by the Veteran's service-connected condition.  Therefore, a higher or separate rating under any other Diagnostic Code pertaining to the impairment of nerves is not warranted. 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right leg disability.  The Board acknowledges that the Veteran and appellant, in advancing this appeal, believe that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran and appellant are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the descriptions of symptoms provided by the Veteran and appellant.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

For the foregoing reasons, the Board finds that while a 40 percent rating for the right leg disability is warranted, no other higher or separate rating is warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher or separate rating other than that awarded herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.

Other Considerations

The Board has also considered whether staged or further staged ratings under Hart is appropriate for either of the Veteran's service-connected disabilities; however, the Board finds that the Veteran's symptomatology was stable throughout the appeal period.  Therefore, assigning a staged rating for his disabilities is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of both the Veteran's service-connected lumbar spine disability and his peripheral radiculopathy with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated. 

With regard to the Veteran's service-connected back disability, the Board notes that the signs and symptoms of the disability, which included pain and limited motion, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss and, here, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.

The rating criteria for under Diagnostic Code 8520, used to rate the Veteran's right leg disability, contemplate his neurologic symptoms, to include pain and sensory deficits.  There are no additional symptoms of his right leg disability that are not addressed by the rating schedule.  To that end, as noted above, nothing in the record indicates the Veteran experienced severe incomplete paralysis and/or complete paralysis during the appeal period.  The Board finds that the current assigned ratings contemplate the severity of the impairment of the sciatic nerve, to include functional impairment resulting from sensory, muscle, and reflex symptomatology. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the disability picture presented by each service-connected disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board also notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The record does not reflect, and the appellant does not allege, that he the Veteran was unemployable due to his back or leg disabilities.  The March 2009 and July 2011 examiners both indicated that the Veteran's disabilities had an effect on his occupation; however, the Board finds that such effects did not render him unemployable.  Likewise, while the Veteran's private treatment records indicated that he was subjected to some restrictions imposed by his disabilities, he was able to work up until his death.  

Therefore, the Board finds that a TDIU is not raised by the Veteran or appellant or reasonably raised by the record and, consequently, no further consideration of such is necessary. 


ORDER

Entitlement to a rating in excess of 40 percent for intervertebral disc syndrome, lumbar spine with erectile dysfunction, degenerative joint disease and scar, status post laminectomy, for the purpose of accrued benefits, is denied.

An initial rating of 40 percent for peripheral neuropathy of the sciatic nerve, right lower extremity, for the purpose of accrued benefits, is granted, subject to the legal authority governing the payment of VA compensation.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


